DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 10/4/2019, 12/10/2019, 3/20/2020, 7/12/2021 and 7/16/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 10/4/2019 are acknowledged and acceptable.

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, “a method of causing an unmanned aerial vehicle” appears awkward and should be changed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (U.S. Patent Application Publication 2017/0139410) in view of Matsue et al. (U.S. Patent 10,086,937).

In regards to claim 1, Kono et al (henceforth referred to as Kono) disclose an unmanned aerial vehicle comprising:

four rotary wings consisting of a first pair of rotary wings and a second pair of rotary wings.  As illustrated in figure 1, the Kono UAV includes 2 sets of rotors indicated as items 22;
wherein the first pair of rotary wings is a pair of two rotary wings positioned on the front-half side of the frame and the second pair of rotary wings is a pair of two rotary wings positioned on the back-half side of the frame (see figure 1);
Kono fails to teach that the four rotary wings are positioned inside the frame.  However, Matsue et al (henceforth referred to as Matsue) teaches a UAV incorporating an encompassing frame with four internally mounted rotors (see figure 27) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to construct the UAV of Kono with the rotors mounted inside the external guard structure as depicted in Matsue, to protect the rotors;
Although, Kono requires a driver that drives the four rotary wings, Matsue explicitly illustrated four rotor connected motors to drive each respective rotor (140b) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a driving means for the rotary wings of Kono as taught by Matsue, to allow for use of the UAV;
a control signal generation circuit that generates a control signal for causing the driver to drive the four rotary wings, wherein the control signal generation circuit is positioned between the first pair of rotary wings and the second pair of rotary wings.  Kono teaches controlling and signal generation means at the center of the platform; and

wherein the unmanned aerial vehicle is configured to fly inside a closed-type space with driving the four rotary wings while taking images inside the closed-type space by means of the imaging camera.  Kono teaches that the UAV is designed to fly inside tight enclosures like a boiler stack pipe to take images of the inside of the space (par. 11);
wherein the four rotary wings, the driver, the control signal generation circuit, and the imaging camera are integrated using the frame.  As modified, the components of the Kono UAV are integrated using the guard structure (frame).

In regards to claim 2, Kono discloses a preceding impactor which is for causing an impact on a boundary surface in advance when the unmanned aerial vehicle impacts on the boundary surface of the closed-type space.  The UAV of Kono includes a guard structure that protects the UAV during impact with the boundary surface of a space.

In regards to claim 3, Kono discloses that the preceding impactor is positioned at the side of one edge of the unmanned aerial vehicle.  The guard structure encompasses the UAV on all sides; and,
when the unmanned aerial vehicle impacts on the boundary surface while flying inside the closed-type space with the side of the one edge as the forward side, the preceding impactor is configured to impact on the boundary surface on the forward side ahead of the position of the center of gravity of the unmanned aerial vehicle.  As designed, when/if the Kono UAV forward side portion impacts a surface, the impacting is ahead of the center of gravity.

In regards to claim 7, disclose a direction of travel imaging camera and a direction of travel imaging data transmitter.  Kono teaches a imaging device that transmits images via a transmitter (pars. 81-84),
wherein the unmanned aerial vehicle is configured to fly inside the closed-type space while taking images of the direction of travel inside the closed-type space by means of the direction of travel imaging camera and while transmitting, to the outside, the obtained direction of travel imaging data from the direction of travel imaging data transmitter.  The UAV of Kono functions in the manner claimed (pars. 81-84).

In regards to claim 9, Kono discloses a thrust generation propeller, but fails to position the rotors inside the frame.  However, Matsue et al (henceforth referred to as Matsue) teaches a UAV incorporating an encompassing frame with four internally mounted rotors (see figure 27) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to construct the UAV of Kono with the rotors mounted inside the external guard structure as depicted in Matsue, to protect the rotors; and
wherein the unmanned aerial vehicle is configured to propel by rotations of the thrust generation propeller while floating by rotations of the four rotary wings.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (U.S. Patent Application Publication 2017/0139410) in view of Matsue et al. (U.S.  as applied to claim 1 above, and further in view of Fisher et al. (U.S. Patent Application Publication 2014/0061376).

In regards to claim 4, Kono discloses that the control signal includes an attitude control signal.  The UAV of Kono navigated using attitude control and producing signal, and the unmanned aerial vehicle is configured so that the attitude control signal causes the driver to drive the rotary wings, but Kono does not explicitly disclose that when the unmanned aerial vehicle is tilted, the attitude of the unmanned aerial vehicle is controlled by reducing the number of rotations of one or some of the rotary wings.  However, Fisher et al (henceforth referred to as Fisher) teaches a quad rotor UAV using variable rotor speed to adjust UAV attitude and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize this means of attitude adjustment in/on the UAV of Kono, for better and quick control of the UAV.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (U.S. Patent Application Publication 2017/0139410) in view of Matsue et al. (U.S. Patent 10,086,937) as applied to claim 1 above, and further in view of Condon et al. (U.S. Patent Application Publication 2014/0099853).

In regards to claim 5, Kono as modified discloses that the driver includes four motors which provide the respective rotary wings with motive powers, respectively, but fails to teach that each of the motors are configured to provide the rotary wing with motive power at a position with a higher gravitational potential than the rotary wing .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kono et al. (U.S. Patent Application Publication 2017/0139410).

In regards to claim 8, Kono discloses a method of causing an unmanned aerial vehicle having:

four rotary wings consisting of a first pair of rotary wings and a second pair of rotary wings.  As illustrated in figure 1, the Kono UAV includes 2 sets of rotors indicated as items 22;
wherein the first pair of rotary wings is a pair of two rotary wings positioned on the front-half side of the frame and the second pair of rotary wings is a pair of two rotary wings positioned on the back-half side of the frame, and wherein the four rotary wings are positioned inside the frame (see figure 1);
a driver that drives the four rotary wings.  Kono teaches a driving means;
a control signal generation circuit that generates a control signal for causing the driver to drive the four rotary wings, wherein the control signal generation circuit is positioned between the first pair of rotary wings and the second pair of rotary wings.  Kono teaches controlling and signal generation means at the center of the platform; and
an imaging camera (items 13a and 13b);
wherein the four rotary wings, the driver, the control signal generation circuit, and the imaging camera are integrated using the frame.  As modified, the components of the Kono UAV are integrated using the guard structure (frame);
wherein the unmanned aerial vehicle is configured to fly inside a closed-type space with driving the four rotary wings while taking images inside the closed-type space by means of the imaging camera.  Kono teaches that the UAV is designed to fly inside tight enclosures like a boiler stack pipe to take images of the inside of the space (par. 11).

Summary/Conclusion
Claims 1-5, 7-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641